Citation Nr: 0206872	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had been submitted to reopen a claim for service 
connection for coronary artery disease with myocardial 
infarction, found that the claim was well grounded, and 
denied service connection for coronary artery disease with 
myocardial infarction.

A hearing was held on April 24, 2002, in Nashville, 
Tennessee, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  Service connection for myocardial infarction was denied 
in a May 1997 rating decision which the veteran did not 
appeal to the Board.

2.  In a January 1999 statement, R. H. C., M.D., stated that 
the likelihood of a preexisting coronary lesion for some 
months to years prior to an acute myocardial infarction which 
the veteran suffered on June 29, 1996, was quite high.

3.  The veteran suffered an acute extensive anterior 
myocardial infarction on June 29, 1996, at which time he was 
also diagnosed with coronary atherosclerosis, twenty-three 
months after his separation from active service.



CONCLUSIONS OF LAW

1.  The May 1997 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the May 1997 rating decision is 
new and material, and the veteran's claim for service 
connection for myocardial infarction is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Coronary artery disease with myocardial infarction was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from February 1974 to July 
1994.  He suffered an acute extensive anterior myocardial 
infarction on June 29, 1996, twenty-three months after his 
separation from active service, at which time he was also 
diagnosed with coronary atherosclerosis.  The veteran filed a 
claim for service connection for his heart condition in 
February 1997, and the claim was denied in a May 1997 rating 
decision which the veteran did not appeal to the Board.

In February 1999, the veteran sought to reopen his claim.  He 
submitted a statement, dated in January 1999, from R.H.C., 
M.D., in support of his application to reopen his claim for 
service connection.  Medical reports in the claims file show 
that Dr. C. was the veteran's attending physician at Baptist 
Hospital where he was transferred on June 29, 1996, after it 
became apparent to doctors in the intensive care unit of 
Williamson Medical Center, the first hospital to which the 
veteran had been admitted, that the veteran required 
emergency coronary angiography and coronary 
revascularization.  Evidence in the claims file also shows 
that Dr. C. not only was among the first of the doctors to 
examine the veteran on June 29, 1996, but also continued to 
see the veteran, as did other doctors in Dr. C.'s office, 
Midway Cardiology Associates, for periodic visits and 
examinations from 1997 to 1999.

In the statement dated in January 1999, Dr. C. noted that he 
had been asked to render an opinion as to whether the 
veteran's coronary blockage was "as likely as not" present 
between August 1994 and August 1995, the year after the 
veteran was discharged from service.  Dr. C. stated in 
pertinent part,

Certainly I am unable to say with 
absolute confidence whether he had 
coronary blockage at that time, but 
statistically the likelihood of that 
certainly is "as likely as not" to have 
been present as the patient had complete 
coronary occlusion and an acute anterior 
infarction at that time.  The likelihood 
of a preexisting coronary lesion for some 
months to years prior to that time is 
quite high.

In a February 2000 rating decision, the RO found that new and 
material evidence had been submitted to reopen the claim for 
service connection for coronary artery disease with 
myocardial infarction, found that the claim was well 
grounded, and denied service connection for coronary artery 
disease with myocardial infarction on the merits.  The 
veteran appealed this rating decision to the Board.

In his October 2000 VA Form 9 substantive appeal and in 
testimony before the Board at the hearing held in Nashville 
in April 2002, the veteran contended essentially that he felt 
that the underlying coronary disease, which led to the 
myocardial infarction, had not developed in the 23 months 
between his discharge in July 1994 and the date of the 
myocardial infarction, but rather it had begun developing 
years earlier during his more than twenty years of active 
duty service from 1974 to 1994.  He testified at the hearing 
that his doctor had told him that the extent of the blockage 
he had in the artery of his heart does not develop in 18 
months or so but takes "years and years and years" to 
develop.

Analysis.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  For veterans who served for 90 
days or more after December 31, 1946, such as the veteran in 
this case, service connection for certain diseases, such as 
arteriosclerosis, may be established on a "presumptive" 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a), 
3.309(a).  In such cases, the disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only for claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board notes that the RO decided that new and material 
evidence has been received in this case, and the RO reopened 
the claim.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Although this claim does not involve a 
prior final denial by the Board but rather by the RO, the 
same statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.

In this case, the Board agrees with the RO that new and 
material evidence has been submitted to reopen this claim.  
Specifically, Dr. C.'s January 1999 statement is new evidence 
in that it was not before the RO when it denied the veteran's 
claim in May 1997.  In addition, the statement bears directly 
and substantially upon the specific matter under 
consideration -- that is, the likely time of onset of the 
veteran's heart disease -- and therefore, by itself, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Moreover, this evidence 
certainly contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, 155 F.3d at 1363.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted in this case, and the veteran's claim for service 
connection for coronary artery disease with myocardial 
infarction is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

With regard to the merits of the claim, medical evidence of 
record shows that the veteran's heart disease has been 
diagnosed as coronary artery disease and coronary 
atherosclerosis.  Arteriosclerosis, for which service 
connection may be granted on a presumptive basis, is a 
generic term for several diseases in which the arterial wall 
becomes thickened and loses elasticity.  Merck Manual of 
Diagnosis and Therapy (17th edition 1999); Dorland's 
Illustrated Medical Dictionary 130 (28th ed. 1994).  
Atherosclerosis is a type of arteriosclerosis.  Dorland's at 
130.  The acute myocardial infarction which the veteran 
suffered on June 29, 1996, was a consequence of the 
underlying coronary artery disease or atherosclerosis.  
Merck; cf. Brooks v. Brown, 5 Vet. App. 484, 486-87 (1993) 
(myocardial infarction suffered while appellant was on 
inactive duty training was the result of a disease process 
and not an injury for purposes of entitlement to service 
connection).

Thus, a presumption of service connection is afforded for the 
type of heart disease that the veteran has.  However, the law 
requires that the disease must have manifested itself to a 
degree of 10 percent or more in the year following service in 
order for service connection to be granted on a presumptive 
basis, and in this case, although the veteran has testified 
that both in service and during the year after service he 
experienced intermittent radiating left arm pain and periods 
of fatigue, which may be symptoms of heart disease, and 
although Dr. C. indicated that the veteran's underlying heart 
disease or coronary blockage was probably present during the 
presumptive period, there is no objective medical evidence in 
this case indicating that the heart disease manifested itself 
to a degree of 10 percent or more under the applicable 
criteria for a 10 percent rating in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7006.  In order for service connection to be granted on 
a presumptive basis, the disease must manifest itself to a 
certain degree of disability, not merely be present but 
virtually asymptomatic.  Accordingly, service connection may 
not be granted on a presumptive basis in this case for 
coronary artery disease with myocardial infarction.

However, as noted above, VA regulations provide that 
presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Rather, service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Although Dr. C. was asked to provide a 
medical opinion as to whether the disease was likely to have 
been present during the presumptive period, his answer 
suggests that it is the nature of this disease that it is 
likely to have been present even earlier, i.e., during the 
time that the veteran served on active duty.  Specifically, 
he stated that "[t]he likelihood of a preexisting coronary 
lesion for some months to years prior to that time is quite 
high."

Given the apparent absence of symptoms during active duty -- 
although the veteran did experience fatigue occasionally in 
1987-88 and did have an episode of radiating left arm pain in 
1991, these symptoms were attributed to other causes, -- the 
evidence could have been developed further in regard to Dr. 
C.'s statement.  For example, the Board notes that, although 
the RO ordered a VA heart examination in this case which was 
conducted in October 1999, the examination report provides no 
information on the medical issue in the case, i.e., whether 
the underlying coronary artery disease, diagnosed 
twenty-three months after service, likely had its onset 
during the veteran's lengthy period of active service from 
1974 to 1994.

However, the Board concludes that remand for further 
development of the evidence is not necessary in this case.  
Rather, the Board concludes that Dr. C.'s statement -- viewed 
in the context of the veteran's long period of active duty 
from 1974 to 1994 in this case and the relatively short 
period between discharge and the onset of the myocardial 
infarction -- places the evidence in this case in equipoise 
as to whether the underlying heart disease, which led to the 
myocardial infarction twenty-three months after discharge, 
began during active service or within the short period 
thereafter.  That is to say, Dr. C.'s statement creates an 
approximate balance of positive and negative evidence in the 
case -- the negative evidence being the lack of any symptoms 
medically associated with the disease in service -- because 
he indicated that, apparently based on the nature of the 
disease itself, the likelihood was high that the coronary 
lesion preexisted the myocardial infarction for years.  
Accordingly, the Board grants the benefit of the doubt on 
this question to the veteran and concludes that coronary 
artery disease with myocardial infarction was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


ORDER

Service connection for coronary artery disease with 
myocardial infarction is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

